Citation Nr: 0916590	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the right knee, 
currently rated as 10 percent disabling.

2.	Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the left knee; rated as 
noncompensable prior to February 26, 1998, and 10 percent 
disabling since February 26, 1998.     

3.	Entitlement to an effective date earlier than February 26, 
1998, for the award of a 10 percent rating for chondromalacia 
patella with degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1983 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that increased the Veteran's evaluation 
for a right knee condition to 10 percent disabling effective 
May 18, 1993, and continued his noncompensable rating for a 
left knee condition.  

The Veteran appeared at the RO and testified before the 
undersigned Veterans Law Judge in April 1994.  A transcript 
of that hearing is of record.

This case was previously before the Board in March 1996 and 
December 1997 and was remanded to the RO for further 
development.  Then, in a March 1998 decision, the Board 
denied both of the Veteran's increased rating (IR) claims.  

The Veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In September 1998, 
counsel for the VA Secretary filed an unopposed Motion for 
Remand and to Stay Further Proceeding with the Court arguing 
that the Board's March 1998 decision should be vacated and 
remanded.  The Court granted the motion in an Order dated 
October 1998.  

In June 1999, the Board remanded the Veteran's IR claims to 
the RO for further development in accordance with the Court's 
October 1998 Order.

In a December 1999 Supplemental Statement of the Case (SSOC), 
the RO recharacterized the Veteran's knee disabilities as 
left chondromalacia patella and right chondromalacia patella, 
and increased his disability rating to 10 percent effective 
October 4, 1999.   In January 2000, the Veteran filed a NOD 
arguing that he was entitled to an earlier effective date 
(EED) for the award of the 10 percent rating for left 
chondromalacia patella.

The Veteran testified before RO personnel during a hearing at 
the RO in January 2000.  A transcript of that hearing is of 
record.

In a February 2000 SSOC, the RO granted the Veteran's claim 
for an EED of February 26, 1998, for the award of 10 a 
percent rating for his left chondromalacia patella.  The 
Veteran, however, filed a substantive appeal for the EED 
claim (via a VA Form 9) in March 2000.

The Board remanded the IR claims and the EED claim to the RO 
for further development in May 2000.

In July 2001, the Veteran appeared at the RO and testified 
before a member of the Board.  A transcript of that hearing 
is of record.

The Board subsequently denied the Veteran's IR claims and his 
EED claim in February 2002.  The Veteran filed a timely 
appeal to the Court.  In October 2002, counsel for the VA 
Secretary filed an unopposed Motion for Remand and to Stay 
Further Proceeding with the Court arguing that the Board's 
February 2002 decision should be vacated and remanded.  The 
Court granted the motion in a November 2002 Order.

In September 2003, the Board remanded the Veteran's claims to 
the RO for action consistent with the November 2002 Court 
Order.

In August 2005, the Board again denied the Veteran's IR 
claims and his EED claim.  The Veteran thereafter appealed 
the matter to the Court.  In April 2007, the parties filed a 
Joint Motion for Remand with the Court arguing that the 
Board's August 2005 decision should be vacated and remanded.  
The Court granted the motion in an April 2007 Order.  

In July 2007, the Board denied the Veteran's IR claims and 
his EED claim for the fourth time.  The again Veteran filed a 
timely appeal to the Court.  In February 2009, both parties 
filed a Joint Motion for Remand with the Court arguing that 
the Board's July 2007 decision should be vacated and 
remanded.  In February 2009, the Court granted the motion and 
remanded the claims for compliance with the instructions set 
forth in the motion.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that additional development is required 
before the claims may be adjudicated.
 
VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In an August 2008 statement, the Veteran wrote, "For the 
last two years plus, I can no longer do [my] clerical job, 
and currently have a modified rehab custodial job.  I have 
had to wear supporting knee braces.  I never have a day 
without pain in the knees, and medication does not 
significantly diminish it."

Since the most recent VA orthopedic examination is dated 
April 2004 and the Veteran's August 2008 statement indicates 
that his knee disabilities have worsened, the Board finds 
that an additional examination is needed to determine the 
current severity of his condition.  Updated VA and private 
medical records should also be obtained.

Since resolution of the Veteran's IR claim for chondromalacia 
patella with degenerative changes of the left knee might have 
bearing on his EED claim, the Board finds that the claims are 
inextricably intertwined.  Hence, the EED claim must also be 
remanded pending the adjudication of the IR claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Further, additional guidance has been provided with respect 
to notice requirements for IR claims.  Specifically, VA must 
notify the claimant of the following in an IR claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
38 U.S.C.A. § 5103(a) (West Supp. 2008); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As the claim is being 
remanded, the RO should ensure that the Veteran has received 
compliant notice. 

Accordingly, the case is REMANDED for the following action:

1.	Prior to any further adjudication of 
the claims, send the Veteran a 
notification letter consistent with 38 
U.S.C.A. § 5103(a), to include an 
explanation of the requirements to 
substantiate the claims for an 
increased rating as recently outlined 
in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.	Ask the appellant to identify all non-
VA and VA medical providers who have 
treated his knee disabilities since his 
last VA orthopedic examination in April 
2004.  After securing the necessary 
releases, obtain those treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation 
to that effect should be inserted in 
the file.  In addition, the Veteran and 
his representative should be informed 
of any such problem.

3.	Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-
connected right and left knee 
disabilities.  The claims file and a 
separate copy of this REMAND must be 
reviewed by the examiner prior to 
conduction and completion of the 
examination. A notation to the effect 
that the review took place should be 
included in the examination report.  

All pertinent symptomatology and 
findings should be reported in detail.  
Following completion of the 
examination, the examiner should 
provide specific answers to the 
following questions:

a. What is the range of motion in 
degrees of each of the Veteran's 
knees?

b. Has either of the Veteran's 
service-connected knee 
disabilities resulted in frequent 
episodes of locking, pain, or 
effusion?

c. Does the Veteran currently 
experience pain on motion, 
weakened movement, excess 
fatigability, or incoordination?  
If so, report the extent of any 
additional limitation of motion 
attributable to such factors.

d. Does the Veteran experience 
increased functional limitation as 
a result of pain, weakness, 
instability, excess fatigability, 
or incoordination during flare ups 
or after repeated use over a 
period of time?  If so, report the 
degree of additional limitation of 
motion.

e. What is the degree of 
industrial impairment attributable 
to the Veteran's service-connected 
bilateral knee disabilities?

4.	Review the Veteran's claims file and 
ensure that the requested development 
has been completed.  In particular, the 
RO should ensure that the requested 
opinions are responsive to and in 
compliance with the directives of this 
REMAND.  If they are not, implement 
corrective procedures. 

5.	Then, readjudicate the claims.  If the 
benefits sought on appeal remain 
denied, issue a supplemental statement 
of the case and allow the appropriate 
period of time for response.  Then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




